William H. Rehnquist: We'll hear argument now in Louis W. Sullivan v. Elizabeth Stroop. Mr. Sloan.
Clifford M. Sloan: Mr. Chief Justice, and may it please the Court: This case concerns the meaning of the term child support payments in a provision of the statute regarding the Aid to Families with Dependent Children, or AFDC program. Under that provision, the first $50 per month of child support is disregarded or not counted in AFDC eligibility and assistance determinations. The issue in this case is whether, as the Secretary of Health and Human Services has determined, the term child support payments refers to payments from absent parents, and does not include Social Security child's insurance benefits, or whether, as Respondents contend and as the court of appeals concluded, the term means not only payments from absent parents, but also Social Security child's insurance benefits. We believe that the Secretary's interpretation should be upheld for three reasons. First, the term child support is used repeatedly in the Social Security Act to refer to payments from absent parents. Indeed, the current version of the disregard, as it was amended in 1988, explicitly refers to payments by the absent parent. Second, the legislative history and background of the AFDC program reveal a consistent emphasis on the problem of obtaining payments from absent parents and the only prior instance of a child support disregard as part of that emphasis. It is reasonable to view this disregard in light of that long standing emphasis. Third, to the extent that the statute is ambiguous, the Secretary's interpretation is entitled to deference. Now, a few words of background.
Byron R. White: The statute does say any child support payments.
Clifford M. Sloan: Yes, it does, Justice White.
Byron R. White: And these are payments to a child or for the child's benefit.
Clifford M. Sloan: That is true.
Byron R. White: So, what do you do? You say child support is a term of art, or--
Clifford M. Sloan: It... it is a term of art within the statute. If you look at Title IV of the Social Security Act, and the AFDC program is IV-A of the Social Security Act, there is an entire part of the Social Security Act, Title IV-D, that is addressed to child support. And throughout both Title IV-A, which has a close relationship to Title IV-D, and Title IV-D, child support refers to payments from absent parents. Now, the linchpin of the relationship between Title IV-A and Title IV-D is the requirement that has been in the AFDC program since 1975, that an AFDC recipient assign rights to child support to the state, and the state then collects them. The entire IV-D system, as it relates to the four... as it relates to AFDC recipients, hinges on that assignment of rights. And so it is reasonable to view the term child support payments, even though it says any child support payments, in view of its repeated meaning throughout the Act. That... it's important to understand why this assignment of rights developed in 1975, and why the Title IV-D program, insofar as it applies to AFDC recipients, was developed. And that is because repeatedly Congress has identified the problem of obtaining payments from absent parents as one of the chief reasons that people are on AFDC, and that problem is one of the chief obstacles to getting people off of AFDC and on the road to self-sufficiency. And it... it's a very particular defined problem. And Congress has tried a number of different ways, it has been a frustrating problem to get at that problem. And that is why child support is in Title IV to begin with. And so... and in no other context in Title IV of the Social Security Act is it applied to Social Security benefits. Let me give you some examples.
Antonin Scalia: --Mr. Sloan, essentially your response to Justice White's question, the statute does say any child support payments, and your response is yes, it says any child support payments. I mean, that's really the argument that is going on, isn't it? I mean--
Clifford M. Sloan: Well, the word any modifies the term child support, and we believe that the--
Antonin Scalia: --So you either italicize the "any" or you italicize the "child support payments"--
Clifford M. Sloan: --Well, I think even if you italicize the "any", you still have the word "child support", and you have to interpret what that means. And I would suggest that the place to look for that is the meaning that it has elsewhere in the statute. Now, it's not an unusual phenomenon for two words to have a different meaning if you separate them than they have together. Child support: does it support children? Yes, it does. But there was a recent decision in the D.C. Circuit of Judge Ginsberg addressing the Freedom of Information Act that talked about this problem. And in that opinion Judge Ginsberg discussed the fact that the term parking ticket, for example, has a particular meaning. But if you separate it as a ticket for parking it could mean the ticket that you get to go into a garage that allows you to park your car there. And it's a similar situation here, that the term child support has a particular meaning in the statute, that to just ask well, does this support children does damage to that meaning that it has in the other provisions of the Social Security Act.
Sandra Day O'Connor: --Mr. Sloan, what does the Secretary do if the payments come in as spousal maintenance? Is there a disregard applied?
Clifford M. Sloan: There is a disregard in certain limited circumstances, Justice O'Connor. And let me back up and explain the Secretary's interpretation. Within weeks of the amendments that passed this disregard initially in 1984, the Secretary determined that they should apply to payments from absent parents, and enumerated the payments that go to the state that are also passed through to the family, also direct support payments which still go to the family and voluntary support payments. Subsequently, the Secretary has determined that in addition to those categories of payments from absent parents, spousal support payments in limited circumstances get the disregard. And those circumstances are basically when the spousal support payments are from an absent parent and are linked to child support payments. Three conditions have to be met for those spousal support payments to be collected and to get the disregard. First, there has to have been established support obligations from the absent parent to both the spouse and the child. Second, the spouse and the child have to be living in the same house. And third, the state has to be collecting the spouse's support along with the child support. Now, in the Secretary's determination that those spousal support payments were entitled to the disregard, he cited Section 12 of the Child Support Enforcement Amendments of 1984. That was the provision that said that the states should collect spousal support payments in those circumstances. And the legislative history of that provision is clear that the reason for that is because in those limited circumstances the spousal support can be seen as having a child support purpose.
Sandra Day O'Connor: Although there they are not, strictly speaking, child support payments, I guess.
Clifford M. Sloan: That is true, although they are linked so closely to child support that Congress has determined that they serve a child support purpose.
Sandra Day O'Connor: Well, I guess that is the argument being made for the Title II benefit payments.
Clifford M. Sloan: That is true, with this important difference, Justice O'Connor. Those spousal support payments are coming from the absent parent. The absent parent has repeatedly been identified in the AFDC program as the reason people are on AFDC. There is no similar history with Title II benefits, and it comes as part of a sustained congressional effort to get that absent parent to fulfil his obligations.
Sandra Day O'Connor: Do any of the Secretary's regulations expressly exclude the Title II payments?
Clifford M. Sloan: No, they don't, Justice O'Connor. What they do is they expressly include payments from absent parents. Now, Title II benefits would be included as unearned income, and there would be no authority to exclude... to give them the disregard. So, by the fact that the Secretary carefully limited the payments that were entitled to the disregard and didn't suggest that any other payments might be entitled to them, they are excluded from the disregard. And in some ways it is not surprising that the Secretary didn't, because in no other context has Social Security benefits ever been treated as child support, in the Secretary's administration of the AFDC program, of the child support program under Title IV-D and of the Title II child's insurance benefits programs. The Secretary is the official who has been charged by Congress with implementing all three of those programs, and this issue of treating Title II benefits as child support had simply not come up, because it was so different from the way that child support is treated in other provisions.
Anthony M. Kennedy: I... I take it the term that you give to these payments are child insurance benefits?
Clifford M. Sloan: That is the term the statute gives to them, Justice Kennedy.
Anthony M. Kennedy: Well, is that the term that you give as well?
Clifford M. Sloan: Yes, that is correct. Now, a few examples of the use of child support in other context--
Byron R. White: Where are these... where are these payments... particular payments identified as child insurance payments?
Clifford M. Sloan: --In Title II, in 42 U.S.C., let me--
Anthony M. Kennedy: Section 402, is it not?
Clifford M. Sloan: --Pardon?
Anthony M. Kennedy: Section 42 U.S.C., Section 402?
Clifford M. Sloan: Yes.
Byron R. White: And what does it say? Does it, is it just a heading, or what?
Clifford M. Sloan: Well, yes, I believe it is the heading, Justice White.
Byron R. White: Thanks a lot. But it's also in the text, is it not? I think you'll find that it is.
Clifford M. Sloan: Okay. I will accept that. [Laughter] But I don't think that the critical question in any case is whether they are called child's insurance benefits. The critical point is that they are not called child support, and they are not called that in Title II, and they are not called that in Title IV. And in Title IV, in the AFDC program since 1975, it has been a requirement for the state's participation in the AFDC program that the state administer a child support program in conformity with the directions of, at that time, the Secretary of Health, Education, and Welfare, and now the Secretary of Health and Human Services. And it has never been part of the state's obligation, under that child support program, to include Title II benefits. They are not treated as that under the state's program. And if you look at Title IV-D, under Section 651, for example, where it talks about the purposes of the section for which Federal funds are authorized, it refers to obtaining child support, and it refers to payments from absent parents. And similarly in Section 652, which talks about the requirements of state plans, it talks about child support and it talks about obtaining payments from absent parents. And in Section 658, which provides Federal incentive payments to the states based on the effectiveness of their child support program, it has never been the case that a state would receive incentives based on the payment of these Title II benefits. Instead, the state receives it on payments collected under the plan, under the child support plan. Now, Congress clearly knew the difference between Title II benefits and child support payments when it passed this disregard. In the legislative history when the family income requirement was proposed by the Senate, and that requirement required including siblings of an AFDC child in the household for the first time in the AFDC unit, the Senate report explicitly refers to Social Security or child support as the types, as among the types of income that would now be included that had been excluded in the past. And in the family income requirement itself, it talks about benefits provided under Title II. In contrast, in the disregard provision the language explicitly refers to child support payments. And so Congress clearly was drawing a distinction between the two, at least in its... at least in its usage. I would also suggest that the 1988 amendment is particularly helpful. The judgment here is prospective, and so the 1988 amendment is directly relevant to the judgment under review. In the 1988 amendment, first, the text of the provision explicitly refers to payments by the absent parent, and contains no indication that it is intended to refer to child support payments of any other kind. Now, the 1988 amendment is helpful not only in terms of the text of the provision, but it is also helpful in terms of the purpose of the provision, because there has been a discussion as to whether the purpose of the provision, of the disregard provision, should be viewed as having the same incentive purpose of obtaining payments from absent parents and trying to get families off of AFDC, or whether it should be viewed as having a purpose, either solely or principally, of mitigating the hardship of the family income requirement and the inclusion of siblings who had previously been excluded. Now what the amendment does in 1988 is it says that a payment will only get a disregard if it is paid when it is due by the absent parent, if it is paid in a timely fashion by the absent parent. Now that, the operation of that, the credit only to timely payments, doesn't make sense if the purpose of the provision is to mitigate the hardship of the family income requirement, because if the sibling had been excluded before the family income requirement and the payments came late, that sibling would still get the payments. But if the purpose is to add incentives to try to get the absent parent in the position of making regular, timely payments, then the timeliness requirement makes perfect sense.
Antonin Scalia: Timeliness requirement in the '88 amendments?
Clifford M. Sloan: Yes.
Antonin Scalia: That also?
Clifford M. Sloan: Yes, that is. And again, it is perfectly consistent with this problem that has been identified since 1950 by Congress, of trying somehow to get absent parents to fulfil their obligations. Now, there has been a suggestion that it is unfair to exclude Title II benefits when these other child support payments are getting the payment... are getting the disregard. And I think it's important--
Byron R. White: These other... these other child support payments?
Clifford M. Sloan: --These child support payments. [Laughter] Yes. And when these, now the emphasis is on II child's insurance benefits are somehow arbitrarily being excluded. It is a relatively small percentage of people on AFDC who get any disregard, and the disregard does mitigate hardship. It is very important to these needy families. But the great majority of families on AFDC don't get a disregard, and they don't have any hope of developing a stream of outside income at all. I mean, the question really is do people who are getting the Title II benefits, do they get the disregard that goes to people when their parents make a payment, when their absent parents make a payment, or not. And in that situation they are much more like the great majority of people who are on AFDC who do not get the disregard. Now, there is another point which Respondents have raised which is that the plain meaning of the term... of the statute is inconsistent with the view that the payments only refer to payments from absent parents, because the statute refers to any child support payments, including those passed-through by the state under the pass-through provision. And Respondents contend that if the provision only refers to payments from absent parents, then it is only referring to those passed-through by the state under the pass-through provision, and it is not giving any meaning to the "any child support payment" part of the provision. And that simply isn't so. As early as 1981 the Secretary of Health and Human Services informed Congress that there was a kind of payment known as direct support payments that were going directly to the family, despite the assignment of child support rights to the state. And the Secretary has issued three regulations to deal with the treatment of those direct payments. And those are payments that are not passed-through by the state under the pass-through provision. So it is perfectly consistent with the plain meaning to interpret child support payments as referring to payments from absent parents. It refers to any child support payments, including those passed-through by the state. Now, as we discussed, the Secretary within weeks of the DEFRA amendment determined that payments from absent parents of various kinds were entitled to the disregard. And the Secretary at that time noted that payments that were passed-through, direct payments, and voluntary payments were entitled to the disregard. Now, Respondents have raised a number of objections to that interpretation as being unreasonable, because if the statute is susceptible to more than one reading, then the Secretary's interpretation should prevail. One of the objections that Respondents have raised is to the spousal... the inclusion of spousal support payments, the point that Justice O'Connor raised. We have discussed that the Secretary applied it to those in the limited circumstances in which they served a child support purpose. Respondents have also objected to the inclusion of voluntary support payments. It is important to distinguish between voluntary support payments and direct support payments. Voluntary support payments are those payments that are made in the absence of a legal order to do so by the court. They can either be made directly to the family and be a direct payment, or they can be made to the state and be a part of the payment that goes through the state system. Now, it is perfectly reasonable for the Secretary to apply the disregard to voluntary payments, because those payments are from absent parents. So there is nothing inconsistent with that. It is consistent with the Secretary's interpretation, and it is also consistent with the Secretary's general interpretation that the term child support in this provision should be construed first in light of the meaning that it is given in other provisions of Title IV-A and Title IV-D, which he is charged with administering, and second that it should be interpreted in light of the long-standing emphasis in the AFDC program and the problem of obtaining payments from absent parents. Now, there was one prior instance of a child support disregard, and that was in 1975 amendments as part of Congress' overhaul of the AFDC system. Congress did a number of very significant things in 1975 with respect to child support. First, the requirements that we discussed earlier that an AFDC recipient assign rights to child support to the state was passed in 1975. Second, the requirement that a state which participates in the AFDC program have a child support program was passed in 1975. And the entire creation of the child support system under Title IV-D was passed in 1975. And as one aspect of that systematic attempt to get at this problem of payments from absent parents, Congress passed for a 15-month period a child support pass-through and disregard provision. Under that provision, the first 40 percent of the first $50 per month of support payments collected from the absent parent were passed through to the family on whose behalf they were collected. The legislative history of that provision makes clear that the purpose of that pass-through and disregard was an incentive purpose. It was an incentive for the non, for the custodial parent to cooperate in obtaining child support payments from the absent parent, and it was an incentive also to ensure that the family would always be better off if the absent parent made a payment. The Secretary, in interpreting the disregard, has specifically referred to this prior example of the disregard, and just as it was reasonable for the Secretary to interpret the language and the emphasis in terms of the general long-standing emphasis, it was also reasonable for the Secretary to interpret this specific device in light of the history of the only prior example as well. Once again, I would just point out that the Secretary is the official charged by Congress with administering the Title IV-A AFDC program, the Title IV-D child support program, and the Title II child's insurance benefits program. His interpretation that child support payments mean payments from absent parents, not Social Security benefits, is reasonable and is consistent with the statute, and should be upheld.
William H. Rehnquist: Thank you, Mr. Sloan. Mr. Aliperti.
Jamie B. Aliperti: Mr. Chief Justice, and may it please the Court: We have heard how the Secretary wants to carefully limit the application of the disregard and narrowly construe its meaning. He has tried very hard to read the word "any" out of this statute. Congress intended the $50 disregard provision to broadly apply to any child support payments.
William H. Rehnquist: Well, Mr. Aliperti, as one who practiced law for 16 years and practiced some domestic relations law, child support payments, to me, speaking only for myself, is almost a word of art. It means the payment coming from an absent parent for the support... it is used for the support of a child.
Jamie B. Aliperti: But that is exactly what Title II benefits are. They are payments for the support of one's child.
William H. Rehnquist: But it's not coming from an absent parent, it's coming from an insurance program.
Jamie B. Aliperti: Well, Your Honor, I would submit that... that the Title II parents are absent. As the Solicitor General pointed out in his brief, two thirds of the parents of these children, of all the payments that are made under Title II, are from deceased parents. I would submit that you can't get much more absent than that. [Laughter]
William H. Rehnquist: But the government is paying-- --The government is paying. The government writes the checks.
Jamie B. Aliperti: Well, the government may write the checks, but the checks are drawn from wages which the parents, which working parents have paid into the trust fund.
William H. Rehnquist: Well, that's the same as if you had a private insurance policy. You could say in a very theoretical sense that the insurance company's benefits are drawn from the premiums that were paid it, but it's not true in any literal sense.
Jamie B. Aliperti: Well, the fact of the matter is that the parent paid into the fund, and that by virtue of the work credits and the payments which the parent had made... paid into the fund, the amount of the payments that is made to the child is calculated. It is a more indirect means of support than a living parent sending support payments to their child, but it's child support nonetheless. Congress, by the language it chose to enact, wanted all forms of child support to be afforded the disregard.
Antonin Scalia: But if... what if an aunt of one of the families that is on AFDC gives, gives some money to the mother and says this... this is to support your child.
Jamie B. Aliperti: That would not be child support, Your Honor.
Antonin Scalia: Why not?
Jamie B. Aliperti: Because it would not--
Antonin Scalia: Your definition is anything that supports the child.
Jamie B. Aliperti: --It would not be coming from the parent. I think that's a key part of the ordinary understanding of child support, is that it generate from the parent.
Antonin Scalia: Well, it seems to me you are either appealing to ordinary understanding, in which case I think the Chief Justice's description is... is what the ordinary understanding is, or you're appealing to the literal meaning of child support, in which case your answer to my question would be... would be the opposite. But you're trying to straddle the two, you're saying it isn't really ordinary understanding, but on the other hand we don't mean child support means any child support, not really. It's only child support coming from the parent.
Jamie B. Aliperti: Well, Your Honor, that's part of the ordinary understanding of the term child support, is support by a parent to support one's child.
Antonin Scalia: If you're appealing to ordinary understanding, I think it means--
Jamie B. Aliperti: That's what it says in the Random House Dictionary, Your Honor. It is money paid for the care of one's minor child, and that is exactly what Title II payments are. They are nothing less than that.
William H. Rehnquist: --Certainly the intonation from that definition is that it is paid by the person who is responsible for the minor child.
Jamie B. Aliperti: Well, whether or not the payment comes indirectly through Title II or directly through payments out of a parent's wages does not lessen the support character of the Title II payment. They are all forms of child support. And Congress made it clear that they wanted all forms of child support, any child support payments, to--
Byron R. White: xxx it seems to me, then, that you have to really meet the argument that we should defer to the Secretary's construction. Because if you say it really doesn't mean any--
Jamie B. Aliperti: --We're saying it does mean any.
Byron R. White: --Well--
Jamie B. Aliperti: We're saying that Congress intended the disregard--
Byron R. White: --But you have to define child support in order to say it means any.
Jamie B. Aliperti: --It is our position, Your Honor, that child support--
Byron R. White: And I would think if you say it has to be coming from a parent, I would think that would be proper, or at least within the ballpark to say well, that really means child support from a parent who is paying it, right now, that writes the checks.
Jamie B. Aliperti: --We're... we are contending that the parent does pay it, it is just indirectly through the insurance fund. And we would also contend that, that under the broad meaning of child support, which Congress intended when it enacted this statutory language, that payments of that type, which are set up by a parent to pay for the support and maintenance of a child, are child support. This Court has always recognized the support character of Title II. It has no other purpose but to support children. That is the whole purpose in which the program was first set up in 1939. And in 50 years of legislative history, it made clear that Congress' intention in setting up these funds was to support children.
Antonin Scalia: Suppose I am a parent that has no legal obligation to support the child; there has been a divorce and the wife hasn't gotten any child support payment as part of the decree. And the family falls on hard times and I give the wife some money, and I say this is for the support of my minor child. Would that be a child support payment?
Jamie B. Aliperti: Well, under the Secretary's scenario, yes, it would be, because it would be a voluntary payment. The Secretary would allow voluntary payments to receive the disregard, even though no obligation has been established, even if paternity hasn't been established.
Antonin Scalia: What about you?
Jamie B. Aliperti: We would say that there is no question under Title II, because in order for a child to be eligible for Title II, that child must apply for the benefits and show that he was dependent upon the parent at the time the parent died, became disabled or retired. And the dependency tests which are set out in the statute all hark back either to a past legal obligation or to an obligation which could have been confirmed legally and was observed in fact.
Anthony M. Kennedy: And they are all labeled in the statute as child insurance payments, I take it? Or insurance payments under 402.
Jamie B. Aliperti: There is some discrimination between child insurance payments and other forms of child support, both in the Social Security Act--
Anthony M. Kennedy: Well, but all of... all of these payments that you have just described are called child insurance payments under the statute, are they not?
Jamie B. Aliperti: --Voluntary payments aren't referred to as child insurance payments, Your Honor. They are just referred to as voluntary payments by the Secretary's regulations.
Anthony M. Kennedy: But all of the disability payments, payments based on disability, or payments because of the death of a parent upon whom the child was dependent, are called child insurance payments, are they not?
Jamie B. Aliperti: That is the term that's... that's used, Your Honor. Your Honor, we would submit, of course there are differences between Title II payments and other forms of child support. An apple is much different from a pear, but they are all fruit. And when you talk about a statute in which a disregard applies to any child support payments, all forms of child support were intended to be included in that. Also, if one looks at the legislative history of the sibling deeming enactment, which we contend that the Congress enacted the $50 disregard for the purpose of mitigating the very harsh effects of sibling deeming, which affected ADC families with Title II children every bit as much as families with children receiving other forms of child support. In looking at the legislative history, it is clear that Congress was concerned about the effects of sibling deeming on two specific classes of payments: Social Security Title II payments and child support paid by absent parents. And the language which Congress enacted, that the disregard applied to any child support payments, was to encompass both of those types of payments that they were most concerned about in enacting sibling deeming. Now, $50 may seem like an insignificant sum, but for a Virginia ADC family of three, receiving a maximum allotment of $265 a month, the additional $50 from the disregard represents a 20 percent increase in monthly income. And that can make the difference between a parent paying or not paying a utility bill, or being able to buy shoes for their children or not. The... which is exactly in the same situation as ADC parents whose only form of support coming in is payments from a living, absent parent. The Fourth Circuit, in... in affirming the position of the respondents, noted that it was irrational to... to apply the mitigating benefits of the disregard statute only to payments from living absent parents, and not to apply that to Title II recipients who suffered just as much.
William H. Rehnquist: But what about the government's argument that the reason for the distinction is to encourage the absent living parents to keep making the payments?
Jamie B. Aliperti: Well, that is what the government is saying now, Your Honor. That is not what the government--
William H. Rehnquist: Well, what about it?
Jamie B. Aliperti: --We contend that that is not the purpose behind the statute. In the Gilliard case--
William H. Rehnquist: Well, what... what if it were the purpose behind the statute? Would you then feel it satisfied the rational basis test?
Jamie B. Aliperti: --No, Your Honor, because an incentive rationale could also apply to Title II payments. Title II payments do not fall on a child automatically. The child must apply for the benefits. The child must qualify under the dependency test. Many times paternity must be established as a threshold before the parent can apply on behalf of the child for the Title II. If there is an incentive element lurking in this disregard, it would also encourage parents to establish paternity and to establish support obligations so that they can get the Title II benefits. The government told this Court three years ago, in the Gilliard case, that the reason for the enactment of the disregard was to mitigate the harmful effects of sibling deeming. Significantly, that case didn't even involve Title II. That case involved payments by living absent parents, yet the government did not even mention this incentive argument. Only after the disregard's applicability to Title II became an issue did the Secretary come forward with this incentive rationale. And we contend it is simply an ad hoc response to litigation. It is not why the disregard was enacted in the first place. And if one looks at the path of enactment of the disregard, and... it is clear that it was enacted as a compromise so that sibling deeming could pass. It was defeated in... in the House twice before it was finally enacted in 1984. And the conference report in 1984 was added by the Senate a third time as an amendment to the DEFRA statute which had been passed by the House. And the conference report stated, "The conference agreement follows the Senate amendment with the following modification, a monthly disregard of $50 of child support received by the family is established. " I... the sibling deeming provision and the disregard provision are chronologically and conceptually linked.
John Paul Stevens: Is there any, Mr. Aliperti, is there any discussion in the legislative history in connection with the conference report of the fact, the specific fact that the sibling deeming provision would encompass children who were receiving Social Security benefits?
Jamie B. Aliperti: No, Your Honor. The language that I just quoted to the Court is the only language that talks about the disregard at all.
John Paul Stevens: It is really subject to--
Jamie B. Aliperti: We have to make an inference based on the path of enactment of the two statutes. But it's a strong... we contend it's a strong inference, and there is no inference that can be drawn whatsoever from the path of enactment that incentive was the rationale. Congress has addressed the question of incentive in other legislation. Just 40 days after it enacted DEFRA, Congress enacted the Child Support Act Amendments in which a large number of provisions relating to the collection of child support were enacted. It's... it--
John Paul Stevens: --What I am wondering is, is it possible, is it consistent with your understanding of the legislative history that Congress just didn't really think about this problem? And I don't know which way that cuts, but that they thought... of course the inevitable consequence of the statute was that it would require inclusion of the sibling who was getting Social Security benefits, but did anybody talk about that being one of the things that would happen under this amendment?
Jamie B. Aliperti: --In conference reports in prior years, in '82 and '83, when the sibling deeming was passed by the Senate but defeated by the House, there was much discussion about sibling deeming being especially harsh on Social Security recipients--
John Paul Stevens: Oh, there was.
Jamie B. Aliperti: --these Title II payments and child support by living non-custodial parents.
John Paul Stevens: So your argument is that that indicates that the opposition in '84 was partially based on the effect on families that would the Social Security... have Social Security beneficiaries in them.
Jamie B. Aliperti: Yes, Your Honor. It would appear from a fair reading of the legislative history that those were the two groups that Congress was most concerned about, and why sibling deeming did not pass the House in '82 and '83. And then there were no... there was no mention of the disregard in any prior bill before Congress. It appeared for the first time in the '84 House-Senate conference committee. And it is clear that it was a compromise in order to get sibling deeming passed.
John Paul Stevens: Are there any other kinds of Social Security payments, other than those that can be characterized perhaps as child support, that would also have been covered by their concern?
Jamie B. Aliperti: They were referring specifically to the child dependent payments, payments for dependent children. And by the language of the enactment, any child support payments... Congress wasn't looking to disregard any other kind of payments. Certainly Congress wasn't intending, from the plain language of the statute, to apply disregard to spousal support payments, which the Secretary does. We contend that it is highly irrational to deny the disregard to a payment that clearly has as its only purpose the support of children, and then apply the disregard to spousal support payments, which are not meant to support children at all. They are meant to support the spouse. And the Secretary misstates when he contends that the, that spousal support is granted the disregard only if it is inseparable from child support. In practice, if spousal support payments are received, and no child support payments are received, even if they are clearly differentiated, that spousal support payment will be granted the disregard. And that clearly is not what the statute plainly says. And it certainly doesn't comport with a professed narrow reading of the statute. This Court has always interpreted the word "any" to signal that a broad construction of... of a provision was intended. As this Court noted in the United States v. James, given the broad sweep of such language, it requires some ingenuity to create ambiguity. Yet, as shown by the Georgia Department of Social Services' administrative decision which the Secretary lodged along with his brief, he excludes Title II by a professed narrow reading of the statute. Now I would like to quote one sentence out of that administrative decision, because I think it gets to the nub of the problem. It says that while these benefits might be viewed generally as child support, the Family Support Administration reasonably determined that they did not fall within the narrower concept of the Act. One thing is, we contend, is quite clear. And that is that Congress intended a broad interpretation of this statute. They could not have used clearer language for that.
John Paul Stevens: Well, they could have used clearer language. [Laughter]
Jamie B. Aliperti: Well, Congress could have said--
John Paul Stevens: They could have said including Social Security benefits.
Jamie B. Aliperti: --Congress could have said we intend this to apply to Social Security benefits as well as other forms of child support.
Anthony M. Kennedy: Or they might have said payments in lieu of child support.
Jamie B. Aliperti: But they said any child support payments. The Secretary's interpretation can only be found to be plausible and reasonable if this Court determines that Title II payments are not payments to support children at all. And that runs counter to the entire 50-year history of the disregard, of the Title II statutory scheme, and what this Court has said on numerous occasions in prior cases. Whether or not the payment came from a deceased parent or from a retired parent or from a disabled parent, in all three of those instances this Court has always recognized the support character of those payments.
Antonin Scalia: But you yourself don't... don't argue that any payment to support children is a child support payment. I mean, you give some ordinary meaning to it. You are willing to acknowledge that the payment has to come from a parent, but I... why not go all the way and say that, as the Secretary does, and say that we usually mean by a child support payment is... is a payment that is imposed on the parent, a legal obligation.
Jamie B. Aliperti: The reason for that, Your Honor, is that we contend that the ordinary meaning of child support does not include payments by someone other than the parent of the child, not from an uncle or from a friend or some other relative. And it--
Antonin Scalia: xxx include insurance payments, the ordinary meaning?
Jamie B. Aliperti: --It includes insurance payments because we contend, Your Honor, that that is emanating from the parent. The parent either set up the insurance fund or the parent paid their wages into the fund. The government has made, has stated on numerous occasions in... in its brief that the government is paying these benefits, but the government is not paying these benefits. The central feature of Title II is that the parent pays into the trust fund, and that is a condition precedent for the payments to go out to the children.
Antonin Scalia: That may be, but I still find it hard to believe that the ordinary meaning of child support payment is a payment from an insurance company. And that's... that's the argument that you are making, right? That that's the ordinary meaning.
Jamie B. Aliperti: All it is is one step removed. The ordinary meaning doesn't focus on the source of the payment, Your Honor. The ordinary meaning focuses on the function of the payment and its purpose. And the only purpose of the Title II payments is to provide support to children. It has no other purpose. There is no secondary purpose or secondary function.
William H. Rehnquist: The ordinary meaning certainly does focus on the source, I think, the source being the parent.
Jamie B. Aliperti: The source being the parent, again the payment wouldn't exist if the parent hadn't been making payments into the trust fund, and if that child had not been dependent upon that parent at the time that the parent either became deceased or retired or disabled. If those two conditions don't exist, that child does not qualify for Title II.
John Paul Stevens: Yes, but let me, may I just ask this. To the extent that you rely on the legislative compromise and the legislative history in 1984, wouldn't the purpose of mitigating the hardship of the, of including the income of the sibling and making him join the family group also apply to people who are receiving money from a grandparent or people... children... or even children who are working at some job where they earn a few dollars a week, or something like that? Wouldn't the purpose still apply to that whole category?
Jamie B. Aliperti: Yes, Your Honor, and we can only speculate as to why Congress chose to apply the disregard to child support payments rather than to simply any income of the child. Again, the legislative history does show that there were two specific kinds of payments that Congress was most concerned about. Also, it would have been an administrative nightmare, I believe, if Department of Health and Human Services had been required to figure out which families had previously excluded children from the ADC assistance unit, and were therefore affected by sibling deeming and should receive the benefits of the disregard. Many families excluded children and then added them back, and then excluded them again, depending upon who had income coming in at the time. It was just a lot easier to apply a blanket disregard to any child support payments, which would encompass the two groups that Congress was most concerned about. Now, again, the Secretary, in his 1987 brief in the Gilliard case, offered as the reason for the disregard's enactment one reason: mitigation. And it is only after a challenge to that came up that he began talking about incentives. Also, the Secretary refers to other references to the term child support in other sections of the Social Security Act. In each case he takes that term out of context. Many times the reference is neutral; it doesn't give us any insight as to what they are referring to. And the other times, when it is referring to payments... specific payments from living, absent parents, it is in the context of the IV-D system. And clearly, if you are talking about IV-D payments, you can only be talking about living, absent parent payments, because that is the only kind of payments that can be funneled through the IV-D system. Again, in our own complaint in district court, we offered... we differentiated between Social Security Title II payments and other forms of child support. But that was in the context of talking about the effects of sibling deeming, and it would be natural to differentiate in that regard. Congress did not create classes of child support, some of which would get the mitigating effects of the disregard and others which would not. All child support payments, any child support payments are entitled to the disregard under the language which congress itself chose to enact. And we contend that the language means what it says, that if there is a payment for the support of children, coming from a parent, whatever the nature of that payment, that payment is entitled to the disregard. I would want to close by talking briefly about how sibling deeming operates vis-a-vis the disregard, and the best example for that is the family of Geneva Powers, which is one of the named plaintiffs. Ms. Powers had a family of four. She was receiving SSI payments of $336 a month for panic attacks. She in addition was receiving $207 a month in ADC for her daughters Nancy and Loretta Powers, who she had by her ex-husband Roy Powers. And for her third child, Crystal McClanahan, who was by her deceased husband Ralph McClanahan, she was receiving $254 a month in Title II. Now, after sibling deeming went into effect, the... and Crystal McClanahan was forced into the assistance unit, the $207 ADC check was reduced to $11. Now, if that $254 check had been from a living Ralph McClanahan who was making payments pursuant to a court order, the Powers family would have received an additional $50 a month to work with. But simply because Mr. McClanahan was deceased and the payments were coming through Title II, even though the function and the purpose of the payments were not merely similar in the two situations, they are absolutely identical, but no disregard for Ms. Powers. We contend that that is contrary to the plain language that Congress chose to enact. It is contrary to the purpose of the disregard statute. And it is contrary to 50 years of legislative history and opinions of this Court construing what is the nature of Title II. Thank you, Your Honor.
William H. Rehnquist: Thank you, Mr. Aliperti. Mr. Sloan, do you have rebuttal?
Clifford M. Sloan: Just a few brief points, Your Honor. First, in view of the question about whether the term child's insurance benefits is in the statute, at 37a and 38a of the petition you will see that the term is in the statute. Second, Respondents mentioned that there would be an incentive rationale with Title II benefits as well, in terms of trying to get somebody to apply for Title II benefits, and so forth. And I would just point that, unlike the problem of payments from absent parents, there is no long-standing emphasis of this problem, this incentive problem in the AFDC program, there is no sustained congressional effort to get at that problem. And third, just to clarify one point in Justice Stevens' questions, earned income does get its own disregard in many circumstances. It can be lost if somebody doesn't comply with certain requirements, but it does get its own disregard. However, there are many categories of unearned income that do not get any disregard at all.
John Paul Stevens: May I ask you this question, Mr. Sloan, about his argument that if you look at the legislative history from '82 through '84, that you find in '82 and '83 there was concern about the sibling deeming program's effect on Title II recipients as well as support payments, and therefore if you read the whole legislative history as a package, it is fair to assume this mitigation purpose motivated his clients as well as the support people. What do you say about that argument?
Clifford M. Sloan: Well, if you look at the legislative history you find Social Security payments and child support payments being identified, including in 1984, by the Senate as categories of income... principal categories of income, that they do want to include that had been excluded. It's... they are given as examples of those. Now... and it is true that the Senate had been pushing for it, the House had been resisting it, and it does come in conference without any explanation of the disregard provision. Now, Respondents suggest that that means, because it came as part of this compromise in conference, it must have a mitigation purpose. There is no conference report explanation to that effect, and it is possible to hypothesize other reasons. To give one example, it might be that the House thought that a child support disregard was a very good idea because of the incentive purpose and so on, but it is costly. It is turning out to be very costly to the program. And so it could only get into the program as part of horse trading when they were also doing a major cost-saving initiative that the Senate had wanted to do, and it was part of a kind of legislative compromise that comes out of conferences all the time. Whether the reason for that compromise was the reason that Respondents suggest, or this reason, there is nothing in the legislative history to--
John Paul Stevens: Of course, the disregard would add costs to the program.
Clifford M. Sloan: --That's right. That is my point, is that the Senate, with the family income requirement, was going to be saving costs, and so then the House had been resisting that, and so it is perfectly plausible to think that the House said okay, if we are going to give you this savings, which is estimated to be $455 million over the next few years, we think this program is a good idea. It won't eat up all of that, and here is a way to fund it in part. And so you won't get your $455 million savings, but you'll still get savings, and we'll further this worthy purpose. There is no explanation in the reports one way or the other, but what there is is the statutory term IV and had a particular history in Congress' attention to that problem.
Antonin Scalia: Mr. Sloan, why does the government... why does the government include voluntary payments, which I would not normally consider child support payments. I mean, if I am divorced and I am visiting and I say, you know, here is some money for the kid, that would be... that would come under the exclusion?
Clifford M. Sloan: Yes, it would, Justice Scalia, and it would if it was acknowledged by one of the parents to be support payments. The reason for that is because the Secretary's interpretation has been tied to the assignment provision in 402(a)(26), which requires the assignment of rights to support from other persons. The legislative history in 1975 makes it clear that that is addressed to child support. The Secretary's interpretation really focuses on child support as that which can be assigned the right to support. And the Secretary has interpreted when somebody goes on AFDC and they assign any rights to support from their payment, from... excuse me, from their parent, when the parent then makes a payment, that is part of what has been assigned to the state. And actually the person, the recipient is under an obligation to turn that over to the state and get it into the IV-D system. That's where, the point that I was trying to make before, about there are two kinds of payments from absent parents. There is direct payments and there are those that go to the state. Voluntary payments can be either one, and if they are direct payments then they should either be returned to the state or there is another procedure to deal with it. But the reason that the Secretary has treated voluntary payments in that way is because they would be within the assignment of rights to the state under 602(a)(26). Thank you.
Byron R. White: Suppose a... suppose an insured divorced person during his lifetime makes payments pursuant to a court order, but he has set up a trust fund, and he has gotten rid of it entirely. And he says upon my death, pay X dollars a month to my children.
Clifford M. Sloan: The payments from that trust fund would not get the disregard.
Byron R. White: Right.
William H. Rehnquist: Thank you, Mr. Sloan. The case is submitted.
Speaker: The honorable court is now adjourned until tomorrow at ten o'clock.